DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18, “the diameter” lacks antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (“Barker”; 2002/0026193; cited by Applicant) in view of Biedermann et al. (“Biedermann”; 2004/0153077; cited by Applicant).
Regarding claim 1, Barker discloses a rod housing (Figs. 2 and 7) of a bone anchor 20 for securing a spinal rod R, the rod housing comprising: a base 30 configured to contain a bone fastener head 54 therewithin, the base comprising a pair of upright arms 42, 43 extending to a proximal end 34 of the rod housing; a rod channel 45 defined by the pair of upright arms; and a longitudinal axis extending from a distal opening 35 at the base to a proximal opening at the proximal end 34 of the rod housing, wherein the base includes an internal groove 41; and a capture ring 90 situated within the internal groove, the capture ring configured to maintain a connection between the rod housing base 30 and the bone fastener head 54 (id.). 
Barker teaches the claimed invention except for the internal groove 41 and capture ring 90 being oriented at an angle oblique to the longitudinal axis and wherein a high side of the internal groove 41 is on one of the pairs of upright arms 42, 43 and a low side of the internal groove is on the other of the pair of upright arms 42, 43. It is noted that the internal groove and capture ring 90 constitute the structure that retains the head 54 of the bone fastener within the base 30 of the housing. 
Biedermann teaches that a rod housing 5 (i.e. receiver) may be configured such that a bone fastener 1 head retaining portion at the bottom thereof is inclined at an oblique angle to provide greater angulation of the bone screw where desired by a surgeon (see, e.g., Fig. 3 and paras. 0003 and 0015). The inclination is such that a high side is on one arm 13 of the pair of upright arms and a low side is on the other arm 14 of the pair of upright arms (Fig. 3).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the internal groove 41 and capture ring 90 (the bone fastener head 54 retaining structure) of Barker at an oblique angle, with high and low sides oriented at the arms, in view of Biedermann, to provide greater angulation of the bone screw where desired by a surgeon. 
Regarding claim 5, a maximum angle of the fastener head 54 is achieved when the fastener head is titled toward the high side of the internal groove 41 from the longitudinal axis (see Biedermann, Fig. 3).  
Regarding claim 6, the capture ring 90 of the device of the combination is oriented at an angle oblique to a longitudinal axis of the bone fastener head when the fastener head is at minimum angulation relative to the longitudinal axis of the rod housing (i.e. vertical; supra at claim 1), the longitudinal axis of the bone fastener head extending from a distal end to a proximal end thereof.  
Regarding claim 7, the distal opening of the base 30 has a minimum diameter that is larger than a maximum diameter of the fastener head 54 (Fig. 7; also cf. para. 0041).  
Regarding claim 8, the capture ring articulates freely within the internal groove (para. 0040; where diameter of ring is less than the diameter of the groove) and the bone fastener head 54 has a generally spherical surface (Fig. 7) that mates and articulates with the capture ring 90 internal surface (id.).  
Regarding claim 9, the capture ring 90 has a diameter that is smaller than the diameter of the bone fastener head 54 (Fig. 7) to retain the head.  
Regarding claim 10, the capture ring 90 comprises a slit 91 (Fig. 6A) such that the slit allows the capture ring to be transiently compressed (para. 0041).  
Claims 2-4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (“Barker”; 2002/0026193; cited by Applicant) in view of Biedermann et al. (“Biedermann”; 2004/0153077; cited by Applicant), and further in view of Nilsson (2008/0161859; cited by Applicant).
Regarding claims 2-4, the device of the combination of Barker and Biedermann discloses the claimed invention except for the distal internal wall of the base comprising a recess at an angle oblique to the longitudinal axis of the base, the distal internal wall being at a first arm of the pair of upright arms, and the recess being scalloped to compliment a shank or neck of a bone fastener. 
Nilsson teaches that a distal internal wall of a base 514 may comprise a recess at an angle oblique to the longitudinal axis of the base (see Fig. A, below), the distal internal wall being at a first arm of a pair of upright arms (id.), and the recess being scalloped (id.) to compliment a shank or neck of a bone fastener. Nilsson teaches that this configuration provides a greater angulation between a spinal stabilizer rod and a screw axis while providing an effective and secure lock of the screw and rod in the desired position (paras. 0007 and 0010).


    PNG
    media_image1.png
    556
    565
    media_image1.png
    Greyscale

Fig. A

Thus, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the device of the combination of Barker and Biedermann with a distal internal wall of the base with a recess at an angle oblique to the longitudinal axis of the base, the distal internal wall being at a first arm of the pair of upright arms, and the recess being scalloped to compliment a shank or neck of a bone fastener, in further view of Nilsson, to provide a greater angulation between a spinal stabilizer rod and a screw axis where desired while providing an effective and secure lock of the screw and rod in the desired position.
Regarding claims 11 and 20, Barker discloses a rod housing (Figs. 2 and 7) of a bone anchor 20 for securing a spinal rod R, the rod housing comprising: a base 30 configured to hold a bone fastener head 54 therewithin, the base comprising a pair of upright arms 42, 43 extending to a proximal end 34 of the rod housing; a rod channel 45 defined by the pair of upright arms; and a longitudinal axis extending from a distal opening 35 at the base to a proximal opening at the proximal end 34 of the rod housing, wherein the base includes an internal groove 41, the internal groove configured to position a capture ring 90 therewithin.
Regarding claims 11 and 20, Barker teaches the claimed invention except for the internal groove 41 and capture ring 90 being oriented at an angle oblique to the longitudinal axis and wherein a high side of the internal groove 41 is on one of the pairs of upright arms 42, 43 (and, regarding claim 20, a low side of the internal groove is on the other of the pair of upright arms 42, 43); and except for a recess being at the high side. It is noted that the internal groove and capture ring 90 constitute the structure that retains the head 54 of the bone fastener within the base 30 of the housing. 
Regarding claims 11 and 20, Biedermann teaches that a rod housing 5 (i.e. receiver) may be configured such that a bone fastener 1 head retaining portion at the bottom thereof is inclined at an oblique angle to provide greater angulation of the bone screw where desired by a surgeon (see, e.g., Fig. 3 and paras. 0003 and 0015). The inclination is such that a high side is on one arm 13 of the pair of upright arms and a low side is on the other arm 14 of the pair of upright arms (Fig. 3).
Regarding claims 11 and 20, Nilsson teaches that a base 514 may comprise a recess (Fig. A, supra) aligning with an arm of the base (id.). Nilsson teaches that this configuration provides a greater angulation between a spinal stabilizer rod and a screw axis while providing an effective and secure lock of the screw and rod in the desired position (paras. 0007 and 0010).
Thus, regarding claims 11 and 20, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the internal groove 41 and capture ring 90 (the bone fastener head 54 retaining structure) of Barker at an oblique angle, with high and low sides oriented at the arms, in view of Biedermann, to provide greater angulation of the bone screw where desired by a surgeon. It would have been further obvious to provide a recess aligning with an arm having the high side of the internal groove, in view of Nilsson, to provide a greater angulation between a spinal stabilizer rod and a screw axis while providing an effective and secure lock of the screw and rod in the desired position.
Regarding claim 12, the recess (Fig. A, supra) of the device of the combination is at an angle to a longitudinal axis passing through the base of the housing. 
Regarding claim 13, the recess is scalloped (Fig. A, supra) to complement a shank or neck of a bone fastener.  
Regarding claim 14, a maximum angle of the fastener head 54 is achieved when the fastener head 54 is titled toward the high side of the internal groove (supra and see Fig. 3 of Biedermann) from the longitudinal axis.  
Regarding claim 15, the capture ring of the device of the combination is oriented at an angle oblique to a longitudinal axis of the bone fastener head when the fastener head is at minimum angulation relative to the longitudinal axis of the rod housing (i.e., vertical), the longitudinal axis of the bone fastener head extending from a distal end to a proximal end thereof.  
Regarding claim 16, the distal opening of the base 30 has a minimum diameter that is larger than a maximum diameter of the fastener head 54 (Fig. 7 of Barker; also cf. para. 0041).  
Regarding claim 17, the capture ring articulates freely within the internal groove (Barker, para. 0040; where diameter of ring is less than the diameter of the groove) and the bone fastener head 54 has a generally spherical surface (Fig. 7) that mates and articulates with the capture ring 90 internal surface (id.).  
Regarding claim 18, the capture ring 90 has a diameter that is smaller than the diameter of the bone fastener head 54 (Barker, Fig. 7) to retain the head.  
Regarding claim 19, the capture ring 90 comprises a slit 91 (Fig. 6A) such that the slit allows the capture ring to be transiently compressed (Barker, para. 0041).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 13 and 18 of U.S. Patent No. 10,603,082. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the phraseology and arrangement of the limitations. The claims of both the present application and issued patent are directed to the substantially same invention of a device comprising a rod housing for securing a spinal rod, the housing comprising a base configured to contain a fastener head, a pair of upright arms, a rod channel, an internal groove oriented at an angle oblique to the longitudinal axis of the housing, and a capture ring situated within the internal groove. Where minor differences exist, the claims of the issued patent include more elements (e.g., positively reciting the bone fastener) and are substantively more specific. Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
The claims of the present application and the issued patent are generally mapped as follows:

Appl. 16/793,362
Pat. 10,603,082 
1
1
2
1
3
1
4
8
5
1
6
1
7
9
8
13
9
2
10
1
11
1
12
1
13
8
14
1
15
1
16
9
17
13
18
18
19
2
20
1



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773